MEMORANDUM ***
We have jurisdiction to determine if Sildora is an alien who committed a crime of moral turpitude.1 The Immigra*877tion Act renders removable aliens who commit a crime of moral turpitude “for which a sentence of one year or longer may be imposed.”2 Sildora was convicted of manslaughter,3 which in Hawaii carries a possible sentence of up to ten years.4 Sildora only served a sentence of 364 days. Nevertheless, Sildora was convicted of a crime for which the judge may have, in his discretion, imposed a sentence of over one year. Sildora therefore committed a crime of moral turpitude as defined by statute and is ineligible for relief from deportation.
We have no jurisdiction to address Sildora’s claim that he is eligible for cancellation of removal.5
Section 304 of the Immigration Reform Act repealed the criteria for discretionary relief for deportation previously found in section 212(c) of the Immigration Act,6 and replaced it with a new “Cancellation of Removal” proceeding.7 Sildora argues that it is unconstitutional to apply this provision to him retroactively. We addressed this exact issue in Richards-Diaz v. Fasano,8 and concluded that Congress intended to apply this provision retroactively.9 Richards-Diaz held that there is an impermissible retroactive effect only when the alien can show that his guilty plea was entered in specific reliance on the availability of a deportation waiver.10 Sildora has demonstrated no such reliance so there is no impermissible retroactive effect.
The petition for review is DENIED and DISMISSED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See 8 U.S.C. § 1252(a)(2)(C); Alfaro-Reyes v. INS, 224 F.3d 916 (9th Cir.2000); Castro-Baez v. Reno, 217 F.3d 1057 (9th Cir.2000).


. See 8 U.S.C. § 1227(a)(2)(A)(i)(I)-(II).


. We have previously held that manslaughter is a crime of moral turpitude. See Ma v. Reno, 208 F.3d 815 (9th Cir.2000).


. See Hawaii Rev. Statutes § 706-660.


. See 8 U.S.C. § 1252(a)(2)(B)(i); Alfaro-Reyes, 224 F.3d at 921; Flores-Miramontes v. INS, 212 F.3d 1133, 1137 (9th Cir.2000).


. See 8 U.S.C. § 1182(c) (1994).


. Codified at 8 U.S.C. § 1229b.


. 233 F.3d 1160 (9th Cir.2000).


. See id. at 1164.


. See Richards-Diaz, 233 F.3d at 1165.